56 Cal. Rptr. 3d 473 (2007)
154 P.3d 1000
CONSUMER ADVOCACY GROUP, INC.
v.
KINTETSU ENTERPRISES OF AMERICA.
No. S135587.
Supreme Court of California.
March 21, 2007.
*474 Transferred to Court of Appeal, Second District, Division Eight.
The above-entitled matter is transferred to the Court of Appeal, Second Appellate District, Division Eight, with directions to vacate its decision and to reconsider the cause in light of Californians for Disability Rights v. Mervyn's LLC (2006) 39 Cal. 4th 223, 46 Cal. Rptr. 3d 57, 138 P.3d 207 and Branick v. Downey Savings and Loan Assn. (2006) 39 Cal. 4th 235, 46 Cal. Rptr. 3d 66, 138 P.3d 214. (Cal. Rules of Court, rule 8.528(d).) The request for an order directing publication of the opinion is denied.
KENNARD, BAXTER, and CHIN, JJ., were recused and did not participate.
GEORGE, C.J., WERDEGAR, MORENO, and CORRIGAN, JJ., concur.